        Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 1 of 50 PageID #:1




    IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
             DISTRICT OF ILLINOIS, EASTERN DIVISION

ARNOLD DAY,

                  Plaintiff

        v.
                                             JURY TRIAL DEMANDED
KENNETH BOUDREAU, WILLIAM
FOLEY, JUDE EVANS, MICHAEL
KILL, DAN MCWEENY, JAMES
BRENNAN, ANTHONY WATSON,
MARTY RADTKE, CITY OF CHICAGO,
AND UNIDENTIFIED EMPLOYEES
OF THE CITY OF CHICAGO

                 Defendants


                                     COMPLAINT

         Plaintiff ARNOLD DAY, by his attorneys LOEVY & LOEVY, sues

Defendants KENNETH BOUDREAU, WILLIAM FOLEY, JUDE EVANS,

MICHAEL KILL, DAN MCWEENY, JAMES BRENNAN, ANTHONY WATSON,

MARTY RADTKE, and UNIDENTIFIED EMPLOYEES OF THE CITY OF

CHICAGO, (collectively “Officer Defendants”), and CITY OF CHICAGO (“City”),

and, and states the following:


                                  INTRODUCTION


   1.          In 1994, Arnold Day was wrongfully convicted of the murder and

attempted armed robbery of Jerrod Irving—crimes he did not commit—due to the

Officer Defendants’ unconstitutional behavior. As a result of the Officer Defendants’
        Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 2 of 50 PageID #:2




egregious misconduct, Mr. Day, an innocent man, was forced to spend 26 years

incarcerated for crimes he did not commit.

   2.          Mr. Day’s conviction was predicated on two false confessions and a

fabricated witness statement that were obtained through the Defendants’ coercive

actions and unconstitutional practices.

   3.          The mistreatment Mr. Day suffered at the Defendants’ hands

represented standard customs, policies, and practices within the Chicago Police

Department. Mr. Day is an unfortunate member of the legion of people who have

been victimized by certain members of the Chicago Police Department.

   4.          Though Mr. Day fought the allegations against him, he was wrongfully

convicted for the murder and attempted armed robbery of Jerrod Irving.

   5.          For 26 years, Mr. Day worked to prove his innocence. He never

wavered and he steadfastly maintained that the Officer Defendants abused and

coerced him into signing two false and fabricated confessions.

   6.          Finally, in 2017, the Illinois Torture Inquiry and Relief Commission

found that Mr. Day’s statements about being tortured were credible. On December

18, 2018, Mr. Day’s convictions in the Irving case were vacated and the case was

dismissed.

   7.          On April 4, 2019, the court granted Mr. Day’s motion for a certificate of

innocence.




                                            2
        Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 3 of 50 PageID #:3




   8.          Mr. Day now seeks justice for the harm the Defendants have caused

him and redress for his loss of liberty and terrible hardship he has endured and

continues to suffer as a result of Defendants’ misconduct.


                            JURISDICTION AND VENUE


   9.          Mr. Day brings this action pursuant to 42 U.S.C. § 1983 and Illinois

law to redress Defendants’ tortious conduct and the deprivation under color of law

of his rights secured by the United States Constitution.

   10.         This Court has jurisdiction pursuant to 28 U.S.C. §1331 and § 1367.

   11.         Venue is proper under 28 U.S.C. § 1391(b). All of the events and

omissions giving rise to this claim occurred in this judicial district.


                                    THE PARTIES


   12.         Arnold Day is a 46-year old man who, at the time of his arrest, was 18

years old and resided in Chicago. During his wrongful incarceration, Mr. Day

obtained his General Education Diploma and an Associate Degree in Arts from

Danville Area Community College. Mr. Day is currently working as a donation

attendant for Goodwill Industries.

   13.         At all relevant times hereto, Defendants Kenneth Boudreau, William

Foley, Jude Evans, Michael Kill, Dan McWeeny, James Brennan, Anthony Watson,

Marty Radtke, and other unidentified employees of the City of Chicago (“Officer

Defendants”) were police officers and otherwise employed by the Chicago Police

Department. All are sued in their individual capacities, and acted under color of law


                                            3
     Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 4 of 50 PageID #:4




and within the scope of their employment during the investigation of the murder at

issue.

   14.       Defendant City of Chicago is an Illinois municipal corporation. The

City of Chicago is or was the employer of each of the Officer Defendants.


                           The Murder of Jerrod Irving


   15.       On May 17, 1991, just after midnight, a murder occurred at 927 West

54th Street. Jerrod Irving was sitting on the steps when two people approached and

shot and killed him.

   16.       The Officer Defendants canvassed the area and were able to locate

witnesses.

   17.       The Officer Defendants took one of the witnesses, Krona Taylor, to the

station, where the Officer Defendants interrogated Ms. Taylor for over 12 hours.

   18.       At the time of questioning, Ms. Taylor was familiar with Mr. Day and

what he looked like, and knew Mr. Day did not commit the crime. At no point did

Ms. Taylor identify Mr. Day as being the shooter or otherwise being involved or

connected to the murder.

   19.       In the weeks that followed the interrogation, Officer Defendants

continued to harass and threaten Ms. Taylor.

   20.       Finally, unable to coerce fabricated information from Ms. Taylor, the

Officer Defendants left her alone.

   21.       Notwithstanding the obvious exculpatory value of Ms. Taylor’s

information—that is, that no one, including Ms. Taylor, had identified Mr. Day as

                                          4
     Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 5 of 50 PageID #:5




the perpetrator—the Officer Defendants failed to disclose this information to the

prosecutor, and thereby, to the defense.

   22.        Rather, on information and belief, any documents memorializing these

witness interviews were placed in a separate file, often known in the Chicago Police

Department as a “street file,” which was not disclosed to the prosecutor or to the

defense.

   23.        After the Officer Defendants conducted witness interviews, the

investigation went cold.


         The Officer Defendants Fabricate Evidence Against Arnold Day


   24.        Four months later, in the late hours of September 15, 1991, Rafael

Garcia was murdered during an attempted armed robbery. The crime took place

outside of Queen Submarine located at 1206 West 51st Street, in Chicago.

Reporting officers spoke to the sub shop operator about what he observed and he

related that the shooter was a black male named Thomas; the intended victim was

an individual named “Snake” who was the passenger in the victim’s car; and the

shooting had been arranged by a drug dealer named Troy.

   25.        While investigating the Garcia murder, the Officer Defendants

conducted at least one suspect interrogation. The Officer Defendants interrogated

Anthony Jakes, a fifteen-year old teenager who truthfully stated he had no

knowledge about the Garcia murder.




                                           5
     Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 6 of 50 PageID #:6




   26.        Unwilling to accept this response, the Officer Defendants used

physically and psychologically abusive tactics during Mr. Jakes’ interrogation to

fabricate evidence against Mr. Day.

   27.        Through threats and violence, the Officer Defendants coerced Mr.

Jakes into signing a false statement that identified Mr. Day as the person who

attempted to rob and murdered Rafael Garcia.

   28.        This was a statement the Officer Defendants knew was false.

   29.        The Officer Defendants never disclosed to the prosecutor the

unconstitutional manner in which they forced Mr. Jakes to falsely identify Mr. Day

as the shooter.

         The Officer Defendants Fabricate More Evidence Against Arnold Day

   30.        After obtaining a false statement against Mr. Day as a way of

“resolving” the Garcia murder, the Officer Defendants sought to implicate Mr. Day

in the Jerrod Irving murder, which was still unsolved.

   31.        To do so, the Officer Defendants coerced yet another person into giving

a fabricated statement.

   32.        In particular, the Officer Defendants interrogated Ralph Watson

during their investigation of the Irving murder. During the interrogation, Mr.

Watson told the Officer Defendants he had no knowledge about the homicide.

   33.        The Officer Defendants rejected his statement about a lack of

knowledge. Through the use of threats and the promise of inducements, the Officer




                                          6
     Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 7 of 50 PageID #:7




Defendants unlawfully coerced Mr. Watson into writing a false witness statement

identifying Mr. Day as Jerrod Irving’s murderer.

   34.       This was a statement the Officer Defendants knew was false.

   35.       The Officer Defendants never disclosed to the prosecutor the

unconstitutional manner in which they obtained Mr. Watson’s fabricated witness

statement.


                               Arnold Day’s Arrest


   36.       On the morning of February 4, 1992, the Officer Defendants went to

5234 South Sangamon Street with a warrant to arrest Mr. Day for the murder of

Rafael Garcia.

   37.       The Officer Defendants went to the basement to locate Mr. Day.

   38.       Mr. Day, who was still just a teenager, was frightened by the sudden

appearance of yelling officers, and took cover underneath the bed.

   39.       The Officer Defendants entered the room with guns drawn and aimed

their firearms at Mr. Day, who was unarmed, lying face-down underneath the bed,

and dressed only in boxer shorts. Even though Mr. Day was not resisting the

officers and was in a submissive posture, the Officer Defendants flipped over the

bed and delivered a violent kick to Mr. Day’s head.

   40.       The Officer Defendants then handcuffed Mr. Day and transported Mr.

Day to Area 3.




                                         7
     Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 8 of 50 PageID #:8




     The Officer Defendants Abuse Arnold Day and Fabricate Evidence


   41.       The Officer Defendants arrived at Area 3, placed Mr. Day in an

interrogation room, and handcuffed him to a ring located on the wall.

   42.       The Officer Defendants then entered the room and began interrogating

Mr. Day. During the interrogation, the Officer Defendants accused Mr. Day of

committing the Garcia and Irving murders; they claimed to have multiple witnesses

stating Mr. Day committed the murders; and they demanded Mr. Day confess.

   43.       In response to these accusations, Mr. Day asserted his innocence. He

told the Officer Defendants he did not know anything about the Irving or Garcia

murders.

   44.       The Officer Defendants began feeding Mr. Day details about the Irving

and Garcia murders.

   45.       Mr. Day continued to remain steadfast in his assertion of innocence.

   46.       For hours, this cycle continued. During this time, Mr. Day was chained

to a wall, and deprived of food, water, access to a bathroom, access to counsel, and

the ability to contact a family member.

   47.       Notwithstanding Mr. Day’s refusal to falsely confess, the Officer

Defendants contacted Assistant State Attorney (“ASA”) Jason Danielian. The

Officer Defendants falsely reported to ASA Danielian that they had a suspect in

custody who had knowledge of a murder that had been committed.

   48.       On or about 4:30pm, ASA Danielian began interviewing Mr. Day in the

presence of the Officer Defendants. ASA Danielian asked Mr. Day about the Irving


                                          8
     Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 9 of 50 PageID #:9




murder. When Mr. Day answered honestly and told ASA Danielian he did not know

anything about the murder, ASA Danielian left the room.

   49.       The Officer Defendants remained in the room with Mr. Day. After ASA

Danielian left the room, the Officer Defendants grabbed Mr. Day by the neck. Mr.

Day’s wrist was still handcuffed to a ring attached to the wall. The Officer

Defendants slammed Mr. Day against the wall and began choking Mr. Day.

   50.       As the Officer Defendants choked Mr. Day, the Officer Defendants

continued to threaten Mr. Day, including stating they would throw Mr. Day out the

window if he did not start “cooperating” by parroting back their fabricated stories

and falsely confessing. Other Officer Defendants watched silently and made no

effort to intervene.

   51.       The Officer Defendants commanded Mr. Day to not only confess to the

Irving murder, but also confess to the Garcia murder.

   52.       In fear for his life and as a result of the Officer Defendants’ unlawful

coercion, Mr. Day agreed to cooperate. Only then was Mr. Day unhandcuffed from

the wall.

   53.       Shortly thereafter, ASA Danielian returned to the interrogation room.

The Officer Defendants remained in the room. ASA Danielian began to question Mr.

Day about the Irving and Garcia murders.

   54.       Using the information the Officer Defendants spent hours feeding him,

statements the Officer Defendants knew were false, Mr. Day, out of fear and as a

result of the Officer Defendants’ misconduct, falsely confessed to the murders of



                                          9
    Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 10 of 50 PageID #:10




Rafael Garcia and Jerrod Irving. These false confessions were fabricated by the

Officer Defendants.

   55.       The Officer Defendants never disclosed to the prosecutor the

unconstitutional manner in which they obtained Mr. Day’s false confessions.


                          Mr. Day’s Wrongful Conviction


   56.       Mr. Day was first made to stand trial for the Garcia murder. In

September 1993, a jury acquitted Mr. Day of the murder and attempted armed

robbery of Rafael Garcia.

   57.       On January 22, 1994, Mr. Day went to trial in order to prove his

innocence in the Jerrod Irving murder.

   58.       Prior to trial, Mr. Watson, one of the witnesses that the Officer

Defendants coerced, notified the State that he wanted to recant his statement. He

informed the State that the statement was false and the product of coercion from

the Officer Defendants.

   59.       As a result, Mr. Watson was not called by the State. Nonetheless, Mr.

Watson’s fabricated statement featured prominently in the State’s case against Mr.

Day. Notably, the State elicited testimony from Defendant Boudreau that he used

Mr. Watson’s false witness statement to obtain Mr. Day’s false confession.

   60.       The State also did not call any eyewitnesses to trial. Defendant

Watson falsely testified that there were no eyewitnesses to the crime,

notwithstanding the fact that the Officer Defendants had interviewed at least one

witness—Ms. Taylor—about the Irving murder.

                                         10
    Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 11 of 50 PageID #:11




   61.       No reports detailing the unlawful manner with which the Officer

Defendants’ conducted witness interviews were turned over to the prosecutor or the

defense. Consequently, Mr. Day had no way of knowing any witnesses could be

called to provide exonerating testimony, including no way of knowing that Ms.

Taylor could have exonerated him.

   62.       Mr. Day’s fabricated confession was also admitted into evidence and

used against Mr. Day at trial.

   63.       At the close of the trial, Mr. Day was found guilty of murder and

attempted armed robbery.

   64.       He was sentenced to 60 years in prison for first-degree murder, and 15

years for armed robbery to run concurrently.


                              Mr. Day’s Exoneration


   65.       Mr. Day never gave up hope that he could prove his innocence, and for

two decades he continued to fight.

   66.       On October 19, 2011, Mr. Day filed a claim of torture with the Illinois

Torture Inquiry and Relief Commission stating that he had been abused by the

Officer Defendants. In 2017, the Torture Commission found Mr. Day’s claim of

torture credible.

   67.       In 2017, Mr. Day filed a petition for post-conviction relief. In light of

the evidence provided, on December 18, 2018, the judge granted the State’s motion

to vacate Mr. Day’s conviction for the murder of Jerrod Irving.



                                           11
    Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 12 of 50 PageID #:12




   68.        After 26 years of being locked in a cage, Mr. Day was permitted to

walk free as an innocent man.

   69.        Once free, Mr. Day filed a petition for a certificate of innocence, and on

April 4, 2019, the court granted Mr. Day’s petition.


 The City of Chicago’s Policy and Practice of Prosecuting Innocent People

     and Coercing Involuntary Confessions in Violation of Due Process


   70.        The Chicago Police Department is responsible for scores of

miscarriages of justice like those the Officer Defendants inflicted on Plaintiff by

virtue of its policies and practices.

   71.        Since 1986, no fewer than 70 cases have come to light in which Chicago

police officers fabricated false evidence or suppressed exculpatory evidence to

convict innocent people for serious crimes they did not commit—numerous of which

involve the named Officer Defendants.

   72.        These cases include many in which Chicago police officers used the

same tactics the Officer Defendants employed against Plaintiff in this case,

including: (1) using physically coercive tactics to obtain involuntary, false, and

fabricated confessions; (2) fabricating witness statements; and (3) concealing

exculpatory evidence.

   73.        At all times relevant hereto, members of the Chicago Police

Department, including the Officer Defendants in this action, routinely

manufactured evidence against innocent people by coercing, manipulating,

threatening, pressuring, and offering inducements to suspects and witnesses to

                                           12
    Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 13 of 50 PageID #:13




obtain false statements implicating innocent people, knowing full well those

statements were false. As a matter of widespread custom and practice, members of

the Chicago Police Department, including the Officer Defendants in this action,

contrived false narratives that were fed to vulnerable suspects and witnesses, who

then adopted those false narratives as their own so police could secure the wrongful

conviction of innocent people.

   74.       In 2019, the Federal Bureau of Investigation and Department of

Justice admitted Chicago Police Department supervisor, Jon Burge—a supervisor

for the Officer Defendants—was aware that on numerous occasions, detectives he

was supervising participated in the torture and physical abuse of persons being

questioned. One such detective was Defendant Boudreau.

   75.       Furthermore, Chicago Police Department officers systematically

suppressed exculpatory and/or impeaching material by concealing evidence that a

witness was coerced, manipulated, threatened, pressured, or offered inducements to

make false statements.

   76.       The municipal policy and practice set out in the paragraphs above was

recently described in a Federal Bureau of Investigation FD-302 Report of an

interview with Assistant State’s Attorney Terence Johnson. The Report documents,

among other things, that Chicago police detectives fed information to witnesses and

coached them through court-reported and handwritten statements, and physically

abused witnesses.




                                         13
    Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 14 of 50 PageID #:14




   77.       At all times relevant hereto, members of the Chicago Police

Department, including the Officer Defendants in this action, systematically

suppressed exculpatory and/or impeaching material by intentionally secreting

discoverable reports, memos, and other information in files that were maintained

solely at the police department and were not disclosed to other participants in the

criminal justice system. As a matter of widespread custom and practice, these

clandestine files were withheld from the State’s Attorney’s Office and from criminal

defendants, and they were routinely destroyed or hidden at the close of an

investigation, rather than being maintained as part of the official file.

   78.       Consistent with the municipal policy and practice described in the

preceding paragraphs, employees of the City of Chicago, including Defendants,

concealed exculpatory evidence from Plaintiff. The Officer Defendants also

maintained clandestine files that were not turned over to the prosecutor and were

destroyed or hidden at the close of the Garcia and Irving investigations, including,

for example, documents relating to witness interviews.

   79.       The existence of this policy and practice of suppressing exculpatory

and/or impeaching material in clandestine files was established and corroborated in

the cases of Rivera v. City of Chicago, 12 C 4428 (N.D. Ill.), Fields v. City of Chicago,

10 C 1168 (N.D. Ill.), and Jones v. City of Chicago, 87 C 2536 (N.D. Ill.), among

others.




                                           14
    Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 15 of 50 PageID #:15




   80.       The policy and practice of file suppression at issue in Fields was in

place from the 1980s through the 2000s, including during the commission and

investigation of the Garcia and Irving murders described above.

   81.       Additionally, a set of clandestine street files was found in the case of

Rivera v. City of Chicago, 12 C 4428 (N.D. Ill.). Those files, which emanated from a

period in the 1980s and 1990s, contained exculpatory and impeaching evidence not

turned over to criminal defendants. This means that this policy and practice was

also in place during the commission and investigation of the Garcia and Irving

murder.

   82.       In addition to the problems identified above, the City of Chicago and

the Chicago Police Department routinely failed to investigate cases in which

Chicago police detectives recommended charging an innocent person with a serious

crime, and no Chicago police officer has ever been disciplined as a result of his

misconduct in any of those cases.

   83.       Before and during the period in which Plaintiff was falsely charged

with the Garcia and Irving murder, and then later convicted of the Irving murder,

the City of Chicago operated a dysfunctional disciplinary system for Chicago police

officers accused of serious misconduct. The City’s Office of Professional Standards

almost never imposed significant discipline against police officers accused of

violating civilians’ civil and constitutional rights. And the Chicago Police

disciplinary apparatus included no mechanism for identifying police officers who

were repeatedly accused of engaging in misconduct.



                                          15
    Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 16 of 50 PageID #:16




   84.         As a matter of both policy and practice, municipal policymakers and

department supervisors condoned and facilitated a code of silence with the Chicago

Police Department. In accordance with this code, officers refused to report and

otherwise lied about misconduct committed by their colleagues, including the

misconduct at issue in this case.

   85.         As a result of the City of Chicago’s established practice of not tracking

and identifying police officers who are repeatedly accused of the same kinds of

serious misconduct, failing to investigate cases in which the police are implicated in

a wrongful charge or conviction, failing to discipline officers accused of serious

misconduct, and facilitating a code of silence within the Chicago Police Department,

officers (including the Officer Defendants here) have come to believe that they may,

without fear of adverse consequences, violate the civil rights of members of the

public and cause the innocent to be charged with serious crimes. As a result of these

policies and practices of the City of Chicago, members of the Chicago Police

Department act with impunity when they violate the constitutional and civil rights

of citizens.

   86.         The City of Chicago and its Police Department also failed in the years

before Plaintiff’s wrongful charging and conviction to provide adequate training to

Chicago Police Detectives and other officers in the following areas, among others:

         a) The need to refrain from physical and psychological abuse of, and

            manipulative and coercive conduct toward, suspects and witnesses.




                                            16
   Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 17 of 50 PageID #:17




      b) The constitutional requirement to disclose exculpatory and impeachment

            evidence, including how to identify such evidence and what steps to take

            when exculpatory and/or impeachment evidence has been identified to

            ensure the evidence is part of the criminal proceeding.

      c) The risks of engaging in tunnel vision during investigation.

      d) The need for full disclosure, candor, and openness on the part of all

            officers who participate in the police disciplinary process, both as

            witnesses and as accused officers, and the need to report misconduct

            committed by fellow officers.

  111.         The need for police officers to be trained in these areas was and

remains obvious. The City’s failure to train Chicago police officers as alleged in the

preceding paragraph proximately caused Plaintiff’s wrongful conviction and his

injuries.

  112.         The City’s failure to train, supervise, and discipline its officers,

including the Officer Defendants, condones, ratifies, and sanctions the kind of

misconduct that Defendants committed against Plaintiff in this case.

Constitutional violations like those that occurred in this case are encouraged and

facilitated as a result of the City’s practices and de facto polices, as alleged above.

  113.         The City of Chicago and final policymaking officials within the Chicago

Police Department failed to act to remedy the patterns of abuse described in the

preceding paragraphs, despite actual knowledge of the pattern of misconduct. They




                                             17
   Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 18 of 50 PageID #:18




thereby perpetuated the unlawful practices and ensured no action would be taken

(independent of the judicial process) to remedy Plaintiff’s ongoing injuries.

  114.      The City of Chicago’s policymakers also approved the policies and

practices described in the foregoing paragraphs and were deliberately indifferent to

the violations of constitutional rights described herein.


                  Defendant Boudreau’s Pattern of Misconduct


  115.      In an article examining thousands of murder cases in Chicago from

1991 through 2000, The Chicago Tribune found that Chicago police detectives had

been involved in a wide range of cases that ultimately collapsed even though the

detectives had obtained confessions.

  116.      That article specifically examined inculpatory statements taken by

Defendant Boudreau. According to the Tribune’s survey, “Boudreau stands out not

only for the number of his cases [with confessions] that have fallen apart, but also

for the reasons. In those cases, Boudreau has been accused by defendants of

punching, slapping or kicking them. . . . .” Maurice Possley, Steve Mills, and Ken

Armstrong, Veteran Detective’s Murder Cases Unravel, Chicago Tribune, Dec. 17,

2001.

  117.      Other examples of Defendant Boudreau’s abuses, which are

corroborated by sworn testimony, include:

         a. Boudreau and a partner obtained a murder confession in 1991 from

            Alfonzia Neal and testified that Neal waived his rights and signed a

            statement handwritten by a prosecutor. Experts established that Neal

                                         18
Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 19 of 50 PageID #:19




        had an IQ in the forties and was incapable of intelligently waiving his

        Miranda rights. Neal was acquitted notwithstanding his signed

        confession.

     b. Marcus Wiggins sued Boudreau alleging Boudreau handcuffed him to a

        wall and beat him in an interrogation room while questioning him and

        other youth in a 1991 murder case. Wiggins’s mother had been denied

        access to her son, a thirteen-year-old eighth grader, while he was being

        interrogated. Six young suspects gave confessions. Two confessions

        were thrown out on the basis of the “periodic screaming [at the police

        station] throughout the night,” which Boudreau testified he did not

        hear. The remaining defendants, including two Boudreau interrogated,

        were acquitted.

     c. In 1991, Boudreau and others interrogated fifteen-year-old John

        Plummer for 36 hours. After being beaten, he falsely confessed to

        murder.

     d. In 1991, Boudreau and others electroshocked Damari Clemon, beat

        him, and threatened him with a pistol.

     e. In 1991, Boudreau and others physically and emotionally abused 15-

        year old Anthony Jakes in order to coerce a false confession for a

        murder Jakes did not commit. During the over 16 hours Jakes was

        held and interrogated, Boudreau and others slapped, punched, and

        kicked Jakes, threatened to recruit gang members to kill his family,



                                    19
Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 20 of 50 PageID #:20




        tried to burn Jakes with cigarettes, and deprived him of access to food,

        water, and contact with an attorney of family member. Jakes was

        convicted of the murder based on his false confession. In 2018 his

        conviction was vacated, and Jakes filed a federal civil rights lawsuit

        against Boudreau and his cohorts.

     f. In November 1992, Boudreau and others coerced Harold Hill, Dan

        Young, and Peter Williams into providing interlocking confessions to

        raping and killing a woman. Williams was incarcerated at the time of

        the crime, and was therefore never charged. But Hill and Young were

        convicted based on confessions that implicated the undeniably innocent

        Williams. DNA evidence later exonerated them.

     g. In 1992, Clayborn Smith was interrogated for 37 hours in connection

        with a murder he knew nothing about. When Smith professed his

        innocence, a detective kicked and punched him, and Boudreau and

        others threatened to charge his pregnant girlfriend if he did not

        confess. At one point, the detectives believed they had successfully

        coerced Smith to confess; but when the ASA entered the room, Smith

        continued to assert his innocence, whereupon the ASA left and the

        beating resumed. The same thing happened a second time with

        another ASA. Again, Smith refused to confess. When that ASA left the

        room, Boudreau and others resumed the beating. Smith, deprived of

        both counsel and sleep for an inordinate amount of time, finally signed



                                    20
Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 21 of 50 PageID #:21




        a false confession.

     h. Boudreau featured prominently in the 1993 case against Tyrone Hood

        and Wayne Washington, having coerced a false confession from

        Washington. Both men’s convictions were later overturned.

     i. In December 1993, Boudreau and others “solved” two separate

        murders with confessions from two intellectually impaired juveniles,

        Fred Ewing and Darnell Stokes, classmates in special-education

        courses. One expert concluded that Ewing “was unable to comprehend

        the substance of the confession which he allegedly made.” Absent any

        evidence connecting them to the crime, both were acquitted.

     j. In 1993, Boudreau’s partner beat Richard Anthony, and denied him

        food, sleep, and access to the bathroom to coerce him into falsely

        confessing to murder. Boudreau and his partner also beat Anthony’s

        co-defendant, Jerry Gillespie. During his 30-hour interrogation, the

        detectives prevented Gillespie from contacting an attorney or his

        family and refused him access to the bathroom. Gillespie eventually

        gave a false confession.

     k. In 1993, Boudreau and another detective interrogated Tyrone Reyna

        the day after his sixteenth birthday. They refused to let him contact

        his family and beat him into confessing to a murder he did not commit.

        Boudreau arrested Reyna’s co-defendants, Nicholas Escamilla and

        Miguel Morales, for the murder even though there was no physical



                                    21
Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 22 of 50 PageID #:22




        evidence or eyewitness linking Escamilla to the crime. Boudreau beat

        Escamilla and threatened to send his pregnant wife to jail if he did not

        confess. Escamilla falsely confessed after several hours. Morales

        refused to confess despite being beaten so Boudreau coerced Morales’s

        friend into stating that Morales had confessed to the murder over the

        phone. The witness recanted his statement at trial, and testified he

        only gave the statement after he had been beaten for over 20 hours and

        threatened with prosecution until he falsely implicated Morales.

     l. In 1993, Boudreau and others arrested Emmett White. In an

        interrogation room, they hit and punched White, threw him to the

        ground, stepped on his face, and dragged his head across the floor in an

        attempt to get him to falsely confess.

     m. In 1994, Boudreau and others beat Anthony Williams into falsely

        confessing to murder and armed robbery.

     n. In 1995, Boudreau was part of a team of detectives who physically

        abused John Wright until he agreed to implicate Malik Taylor and

        Michael Taylor in a murder.

     o. In 1995, Boudreau and others interrogated and coerced confessions

        from Oscar Gomez, Eric Gomez, and Abel Quinones. The detectives

        held the men for 30 hours, beat them while they were shackled to the

        wall, and prevented them from communicating with an attorney or

        their families. All three defendants were acquitted based largely on



                                    22
Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 23 of 50 PageID #:23




        evidence that the detectives coerced their confessions.

     p. Boudreau placed Antoine Ward in an interrogation room, cuffed him to

        a bench for prolonged periods, beat him, and denied him access to a

        bathroom (he eventually urinated on the floor). Boudreau told Ward

        other witnesses had placed him at the scene of a murder, but that he

        would let him go home if he signed a statement saying he gave another

        man a gun. After almost two days, Ward signed the statement

        Boudreau wrote out, and was convicted of murder.

     q. In 1998, Boudreau and others held Joseph Jackson in an interrogation

        room in connection with a murder investigation. When Jackson refused

        to confess, Boudreau and another detective placed a book on his chest

        and stomach and hit the book with a blackjack to avoid leaving visible

        marks on Jackson’s body. Boudreau and the detective also put a

        typewriter cover over Jackson’s head and cut off his air supply.

        Jackson eventually confessed to a murder he did not commit.

     r. In 1998, Boudreau helped extract a murder confession from a 13-year-

        old boy with a verbal IQ of 59. The judge later ruled the boy did not

        have the mental capacity to waive his rights and threw out the

        confession, after which prosecutors dropped the charges.

     s. After police officer Michael Ceriale was shot to death in 1998,

        Boudreau and other detectives arrested Jonathan Tolliver at 4:00 a.m.

        and interrogated him for twenty-four hours, resulting in allegedly



                                    23
Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 24 of 50 PageID #:24




        incriminating (unwritten and unsigned) statements. The detectives

        failed to advise Tolliver of his rights and ignored his requests to speak

        with a lawyer and/or his mother. Boudreau claimed he did not use the

        protections for minors because 16-year-old Tolliver had claimed to be

        18. After two trials, Tolliver was convicted of Ceriale’s murder.

     t. In connection with the Ceriale murder, Boudreau and others coerced

        witness statements to incriminate Tolliver. Among other means,

        Boudreau intentionally withheld insulin from a diabetic witness for

        more than a day. When the witnesses later refused to testify at trial

        consistent with the coerced false statements, the State charged five of

        them with perjury, and at least one went to jail.

     u. Christopher Holly filed a federal civil rights lawsuit against Boudreau

        and other detectives alleging he was framed for a 1998 murder.

     v. Boudreau and others coerced Derrick Flewellen to sign a false

        confession to a 1999 murder after interrogating him for more than 36

        hours, during which the detectives slapped, kicked, punched, and

        slammed him into the wall before he succumbed. After almost five

        years in jail, Flewellen was acquitted when DNA tests proved someone

        else committed the crime.

     w. Fabian Pico was 16-years-old when he gave a self-incriminating

        statement to Boudreau and another detective that was used to convict

        him of murder. When Pico moved to suppress the statement on the



                                     24
Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 25 of 50 PageID #:25




        grounds that police did not allow him access to his mother, Boudreau

        claimed he had tried unsuccessfully to reach Pico’s mother by phone

        before Pico confessed; but Boudreau’s supposed attempt was not

        memorialized anywhere in his reports.

     x. Boudreau and other detectives beat Jesse Clemon until he signed a

        written statement (with his left hand because his right hand was

        injured in the beating). Witnesses in the station heard Clemon

        screaming and protesting “I didn’t do it.” Boudreau testified the

        statement was not coerced; but the judge suppressed it due to the

        “horrendously oppressive” atmosphere at the station. During the same

        investigation, Boudreau and others also threatened, beat, and

        electroshocked Clemon’s brother and beat his other brother with a

        flashlight.

     y. Boudreau and another detective arrested Kilroy Watkins, handcuffed

        him to the wall of an interrogation room, and choked and punched him

        to coerce him confess to a six-month-old shooting. After more than 30

        hours with minimal sleep and food, Watkins signed a false

        incriminating statement.

     z. Richard Malek alleges that Boudreau and other detectives kept him in

        an interrogation room for four days, depriving him of sleep, food, and

        access to lawyers, and used violence and threats to coerce his

        confession. Boudreau participated in this coercion as the “good cop,”



                                    25
   Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 26 of 50 PageID #:26




            uncuffing Malek and providing him with a hamburger after he had

            been starved for an extended period. When detectives falsely claimed

            they obtained an oral confession, Malek filed a federal lawsuit against

            Boudreau and others.

                               Mr. Day’s Damages

  118.      For over a quarter of a century, Mr. Day was forced to live in a cage

and serve out a punishment for crimes he did not commit.

  119.      Mr. Day was required to live in conditions that have been described by

a judge and watchdog groups as inhumane and damaging to the physical and

mental health of prisoners. A constant atmosphere of fear, distrust, and threats of

violence from prisoners and staff alike permeated the prison environments. For 26

years, Mr. Day’s life was marked by a steady stream of human rights abuses.

  120.      During his wrongful incarceration, Mr. Day was stripped of the various

pleasures of basic human experience, from the simplest to the most important,

which all free people enjoy as a matter of right. He missed out on the ability to

share holidays, funerals, and other life events with loved ones, and was deprived of

the fundamental freedom to live his life as an autonomous human being.

  121.      Mr. Day’s 26 years of wrongful incarceration forced him into a world of

isolation in which he lost contact with many of his friends and family in the outside

world.

  122.      Mr. Day must now attempt to make a life for himself outside of prison

without the benefit of more than two decades of life experiences, which normally



                                         26
    Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 27 of 50 PageID #:27




equip adults for the task.

   123.      As a result of the foregoing, Mr. Day has suffered tremendous damage,

including psychological trauma and emotional damages, all caused by the

Defendants’ misconduct.

                              COUNT I – 42 U.S.C. § 1983

      Coerced and False Confession in Violation of the Fifth Amendment

   124.      Each paragraph of this Complaint is incorporated as if restated fully

herein.

   125.      As described more fully above, all of the Officer Defendants, while

acting individually, jointly, and/or in conspiracy, as well as under color of law and

within the scope of their employment, forced Plaintiff to incriminate himself falsely

and against his will, in violation of his rights secured by the Fifth Amendment.

   126.      As described more fully above, the Officer Defendants participated in,

encouraged, advised, and ordered an unconstitutional and unlawful interrogation of

Plaintiff that caused him to make involuntary and false statements implicating

himself in the murder of Rafael Garcia and Jerrod Irving.

   127.      The coerced, involuntary, false statement the Officer Defendants

fabricated and attributed to Plaintiff was used against him to his detriment in a

criminal case.

   128.      The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally, with malice and reckless indifference to the

rights of others, and with total disregard for the truth and Plaintiff’s clear



                                           27
    Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 28 of 50 PageID #:28




innocence.

   129.        As a result of Defendants’ misconduct described in this Count, Plaintiff

suffered loss of liberty, great mental anguish, humiliation, degradation, emotional

pain and suffering, and other grievous and continuing injuries and damages as set

forth above.

   130.        Plaintiff’s injuries were caused by the policies, practices, and customs

of Defendant City of Chicago.

   131.        At all relevant times and before the events giving rise to this lawsuit

occurred, the City of Chicago promulgated rules, regulations, policies, and

procedures for the conduct of interrogation, testing, and questioning of criminal

suspects by officers and agents of the Chicago Police Department. In addition, the

City of Chicago promulgated rules, regulations, policies, and procedures for the

training and supervision of officers and agents of the Chicago Police Department

with respect to the conduct of interrogations and the techniques to be used when

questioning criminal suspects.

   132.        These rules, regulations, policies, and procedures were implemented by

officers and agents of the Chicago Police Department, including the Officer

Defendants who were responsible for interrogating suspects and witnesses in

connection with the Garcia and Irving homicide investigation.

   133.        Additionally, at all times relevant to the events described in this

pleading and for a period of time before those events, Defendant City of Chicago had

notice of a widespread practice by officers and agents of the Chicago Police



                                            28
    Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 29 of 50 PageID #:29




Department under which individuals like Plaintiff, who were suspected of criminal

activity, were routinely coerced against their will to implicate themselves in crimes

of which they were innocent. It was common for suspects interrogated by the

Chicago Police Department to falsely confess under extreme duress and after

suffering abuse to committing crimes to which they had no connection and for which

there was scant evidence to suggest they were involved.

   134.      Specifically, at all relevant times and for a period of time before the

events giving rise to this case, there existed a widespread practice among officers,

employees, and agents of the Chicago Police Department under which criminal

suspects were coerced to involuntarily implicate themselves by various means,

including but not limited to the following: (a) individuals who were subjected to

actual and threatened physical and psychological violence; (b) individuals who were

interrogated at length without the proper protection of their constitutional right to

have an attorney present or to remain silent; (c) individuals who were forced to sign

false statements fabricated by the police; (d) officers and employees who were

permitted to lead or participate in interrogations without proper training and

without knowledge of the safeguards necessary to ensure that individuals were not

subjected to abusive conditions and did not confess involuntarily or falsely; and (e)

supervisors, with knowledge of permissible and impermissible interrogation

techniques, who did not properly supervise or discipline police officers and

employees, such that the coercive interrogations continued unchecked.

   135.      These widespread practices were allowed to flourish because the



                                          29
    Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 30 of 50 PageID #:30




leaders, supervisors, and policymakers of the Chicago Police Department directly

encouraged and were thereby the moving force behind the very type of misconduct

at issue, by failing to adequately train, supervise, and control their officers, agents,

and employees as to proper interrogation techniques, and by failing to adequately

punish and discipline prior instances of similar misconduct, thus directly

encouraging future abuses like those that affected Plaintiff.

   136.       The above widespread practices were so well-settled as to constitute de

facto policy of the Chicago Police Department and were able to exist and thrive

because policymakers exhibited deliberate indifference to the problem, thereby

effectively ratifying it.

   137.       In addition, the misconduct described in this Count was undertaken

pursuant to the policy and practice of the City of Chicago in that the constitutional

violations committed against Plaintiff were committed either directly by, or with the

knowledge or approval of, people with final policymaking authority for the Chicago

Police Department.

   138.       The policies, practices, and customs set forth above have resulted in

numerous well-publicized false confessions, including the false confessions at issue

here, where individuals were convicted of crimes they did not commit after being

subjected to abusive interrogation techniques.

   139.       Plaintiff’s injuries were caused by officers, agents, and employees of

the City of Chicago, including but not limited to the individually named Defendants




                                           30
    Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 31 of 50 PageID #:31




who acted pursuant to the policies, practices, and customs set forth above in

engaging in the misconduct described in this Count.


                           COUNT II – 42 U.S.C. § 1983

      Coerced Confession in Violation of the Fourteenth Amendment

   140.       Plaintiff incorporates each paragraph of this pleading as if fully

restated here.

   141.       In the manner described more fully above, the Officer Defendants,

individually, jointly, and in conspiracy with each other, as well as under color of

law and within the scope of their employment, forced Plaintiff to incriminate

himself falsely and against his will, in violation of his right to due process

secured by the Fourteenth Amendment.

   142.       As described in detail above, the misconduct described in this Count

was carried out using techniques of physical and psychological coercion and

torture against Plaintiff. This misconduct was so severe as to shock the

conscience. It was designed to injure Plaintiff, and it was not supported by any

conceivable governmental interest.

   143.       The misconduct described in this Count was objectively

unreasonable and was undertaken intentionally, with reckless indifference to

the rights of others, and with total disregard for the truth and Plaintiff’s clear

innocence.

   144.       As a result of Defendants’ misconduct described in this Count,

Plaintiff suffered loss of liberty, great mental anguish, humiliation, degradation,


                                          31
   Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 32 of 50 PageID #:32




emotional pain and suffering, and other grievous and continuing injuries and

damages as set forth above.

  145.       Plaintiff’s injuries were caused by the policies, practices, and

customs of Defendant City of Chicago in that employees and agents of the City

regularly failed to disclose exculpatory evidence to criminal defendants,

fabricated false evidence implicating individuals in criminal conduct, elicited false

and coerced witness testimony, pursued wrongful convictions through profoundly

flawed investigations, and otherwise violated due process in a manner similar to

that alleged here.

  146.       The above-described widespread practices were so well-settled as to

constitute de facto policy of the City of Chicago and were allowed to exist and

flourish because municipal policymakers with authority over the City’s policies

exhibited deliberate indifference to the problem, thereby effectively ratifying the

policy.

  147.       The widespread practices described in the preceding paragraphs

were also allowed to flourish because the City of Chicago declined to implement

sufficient training and any legitimate mechanism for oversight or punishment of

officers and agents who withheld material evidence, fabricated false evidence and

witness testimony, and pursued wrongful convictions.

  148.       Indeed, the Chicago Police Department’s systems for investigating

and disciplining police officers and other employees accused of the type of

misconduct that affected Plaintiff was and is, for all practical purposes,



                                         32
   Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 33 of 50 PageID #:33




nonexistent. The Department maintained a “code of silence” that effectively

eliminated any form of accountability, discipline, or oversight.

  149.           Chicago police officers and other employees of the City of Chicago

who manufactured criminal cases against individuals like Plaintiff had every

reason to know not only that they enjoyed de facto immunity from criminal

prosecution and departmental discipline, but also that they stood to be rewarded

for closing cases no matter what the cost. In this way, the City proximately

caused abuses like the Officer Defendants’ misconduct at issue in this case.

  150.           The misconduct described in this Count was undertaken pursuant

to the policy and practice of the City of Chicago in that the constitutional

violations committed against Plaintiff were committed either directly by, or

with the knowledge or approval of, people with final policymaking authority for

the Chicago Police Department.

  151.           The policies, practices, and custom set forth above were the moving

force behind the numerous constitutional violations in this case and directly and

proximately caused Plaintiff to suffer the grievous and permanent injuries and

damages set forth above.

                             COUNT III – 42 U.S.C. § 1983

         Violation of Due Process under the Fourteenth Amendment

  152.          Plaintiff incorporates each paragraph of this pleading as if restated

fully herein.

  153.          As described more fully above, the Officer Defendants, while acting



                                            33
   Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 34 of 50 PageID #:34




individually, jointly, and in conspiracy with each other, as well as under color of

law and within the scope of their employment, deprived Plaintiff of his

constitutional right to due process and a fair trial.

  154.        In the manner described more fully above, the Officer Defendants

deliberately withheld exculpatory and impeachment evidence from Plaintiff, his

attorneys, and prosecutors, among others, thereby misleading and misdirecting

Plaintiff’s criminal prosecution.

  155.        In addition, as described more fully above, the Officer Defendants

fabricated and solicited false evidence, including statements and testimony they

knew to be false, fabricated police reports and other evidence falsely implicating

Plaintiff, suborned perjury, obtained Plaintiff’s conviction and continued

prosecution using that false evidence, and failed to correct fabricated evidence

they knew to be false when it was used against Plaintiff during his criminal trial.

  156.        The Officer Defendants concealed and fabricated additional evidence

that is not yet known to Plaintiff.

  157.        In a manner described more fully above, the Officer Defendants

individually, jointly, and/or in concert and in conspiracy, deliberately withheld

exculpatory evidence, and destroyed and/or intentionally lost material evidence.

In doing so, the Defendants violated their clearly established duties to report all

material exculpatory and impeachment information to prosecutors, to preserve

material evidence, and to ensure the integrity of eyewitness identifications and

statements.



                                          34
   Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 35 of 50 PageID #:35




  158.       The destruction and/or loss of evidence was done in bad faith, and/or

was done so that Plaintiff could not present obviously exculpatory evidence at

the trial.

  159.       Defendants’ misconduct directly resulted in Plaintiff’s unjust

criminal prosecution and wrongful conviction, thereby denying him his

constitutional right to a fair trial guaranteed by the Fourteenth Amendment.

Absent this misconduct, Plaintiff’s prosecution would not and could not have

been pursued.

  160.       The misconduct described in this Count was objectively

unreasonable and was undertaken intentionally, with malice, with reckless

indifference to the rights of others, and with total disregard for the truth and

Plaintiff’s clear innocence.

  161.       As a result of Defendants’ misconduct described in this Count,

Plaintiff suffered loss of liberty, great mental anguish, humiliation, degradation,

emotional pain and suffering, and other grievous and continuing injuries and

damages as set forth above.

  162.       Plaintiff’s injuries were caused by the policies, practices, and customs

of Defendant City of Chicago in that employees and agents of the City regularly

failed to disclose exculpatory evidence to criminal defendants, fabricated false

evidence implicating individuals in criminal conduct, elicited false and coerced

witness testimony, pursued wrongful convictions through profoundly flawed

investigations, and otherwise violated due process in a manner similar to that



                                          35
   Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 36 of 50 PageID #:36




alleged here.

  163.      The above-described widespread practices were so well-settled as to

constitute de facto policy of the City of Chicago and were allowed to exist and

flourish because municipal policymakers with authority over the City’s policies

exhibited deliberate indifference to the problem, thereby effectively ratifying the

policy.

  164.      The widespread practices described in the preceding paragraphs were

also allowed to flourish because the City of Chicago declined to implement

sufficient training and any legitimate mechanism for oversight or punishment of

officers and agents who withheld material evidence, fabricated false evidence and

witness testimony, and pursued wrongful convictions.

  165.      Indeed, the Chicago Police Department’s systems for investigating

and disciplining police officers and other employees accused of the type of

misconduct that affected Plaintiff was and is, for all practical purposes,

nonexistent. The Department maintained a “code of silence” that effectively

eliminated any form of accountability, discipline, or oversight.

  166.      Chicago police officers and other employees of the City of Chicago

who manufactured criminal cases against individuals like Plaintiff had every

reason to know not only that they enjoyed de facto immunity from criminal

prosecution and departmental discipline, but also that they stood to be rewarded

for closing cases no matter what the cost. In this way, the City proximately

caused abuses like the Officer Defendants’ misconduct at issue in this case.



                                         36
   Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 37 of 50 PageID #:37




  167.          The misconduct described in this Count was undertaken pursuant

to the policy and practice of the City of Chicago in that the constitutional

violations committed against Plaintiff were committed either directly by, or

with the knowledge or approval of, people with final policymaking authority for

the Chicago Police Department.

  168.          The policies, practices, and custom set forth above were the moving

force behind the numerous constitutional violations in this case and directly and

proximately caused Plaintiff to suffer the grievous and permanent injuries and

damages set forth above.

                              COUNT IV – 42 U.S.C. § 1983

          Liberty Deprivation in Violation of the Fourth Amendment

  169.          Plaintiff incorporates each paragraph of this pleading as if restated

fully herein.

  170.          In the manner described more fully above, the Officer Defendants,

individually, jointly, and in conspiracy with each other, as well as under color of

law and within the scope of their employment, used fabricated evidence to

accuse Plaintiff of criminal activity and detain him without probable cause.

  171.          In so doing, the Officer Defendants caused Plaintiff to be deprived of

his liberty and detained without probable cause in violation of his rights secured

by the Fourth and Fourteenth Amendments. Specifically, Plaintiff was

incarcerated from the date of his arrest continuing for 26 years.

  172.          The misconduct described in this Count was objectively



                                            37
   Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 38 of 50 PageID #:38




unreasonable and was undertaken intentionally, with reckless indifference to

the rights of others, and with total disregard for the truth and Plaintiff’s clear

innocence.

  173.       As a result of Defendants’ misconduct described in this Count,

Plaintiff suffered loss of liberty, great mental anguish, humiliation, degradation,

emotional pain and suffering, and other grievous and continuing injuries and

damages as set forth above.

  174.       Plaintiff’s injuries were caused by the policies, practices, and customs

of Defendant City of Chicago in that employees and agents of the City regularly

failed to disclose exculpatory evidence to criminal defendants, fabricated false

evidence implicating individuals in criminal conduct, elicited false and coerced

witness testimony, pursued wrongful convictions through profoundly flawed

investigations, and otherwise violated due process in a manner similar to that

alleged here.

  175.       The above-described widespread practices were so well-settled as to

constitute de facto policy of the City of Chicago and were allowed to exist and

flourish because municipal policymakers with authority over the City’s policies

exhibited deliberate indifference to the problem, thereby effectively ratifying the

policy.

  176.       The widespread practices described in the preceding paragraphs were

also allowed to flourish because the City of Chicago declined to implement

sufficient training and any legitimate mechanism for oversight or punishment of



                                          38
   Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 39 of 50 PageID #:39




officers and agents who withheld material evidence, fabricated false evidence and

witness testimony, and pursued wrongful convictions.

  177.      Indeed, the Chicago Police Department’s systems for investigating

and disciplining police officers and other employees accused of the type of

misconduct that affected Plaintiff was and is, for all practical purposes,

nonexistent. The Department maintained a “code of silence” that effectively

eliminated any form of accountability, discipline, or oversight.

  178.      Chicago police officers and other employees of the City of Chicago

who manufactured criminal cases against individuals like Plaintiff had every

reason to know not only that they enjoyed de facto immunity from criminal

prosecution and departmental discipline, but also that they stood to be rewarded

for closing cases no matter what the cost. In this way, the City proximately

caused abuses like the Officer Defendants’ misconduct at issue in this case.

  179.      The misconduct described in this Count was undertaken pursuant

to the policy and practice of the City of Chicago in that the constitutional

violations committed against Plaintiff were committed either directly by, or

with the knowledge or approval of, people with final policymaking authority for

the Chicago Police Department.

  180.      The policies, practices, and custom set forth above were the moving

force behind the numerous constitutional violations in this case and directly and

proximately caused Plaintiff to suffer the grievous and permanent injuries and

damages set forth above.



                                         39
    Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 40 of 50 PageID #:40




                             COUNT V – 42 U.S.C. § 1983

                                 Failure to Intervene

   181.       Each paragraph of this Complaint is incorporated as if restated fully

herein.

   182.       In the manner described above, by their conduct and under color of

law, during the constitutional violations described herein, one or more of the Officer

Defendants stood by without intervening to prevent the violation of Plaintiff’s

constitutional rights, even though they had the opportunity to do so.

   183.       As a direct and proximate result of this violation of his constitutional

right to a fair trial, Plaintiff suffered injuries, including but not limited to loss of

liberty, psychological injury, and emotional distress.

   184.       These Defendants had a reasonable opportunity to prevent this harm,

but failed to do so.

   185.       The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally, with malice and willful indifference to Plaintiff’s

clearly established constitutional rights.

   186.        Plaintiff’s injuries were caused by the policies, practices, and

customs of Defendant City of Chicago in that employees and agents of the City

regularly failed to disclose exculpatory evidence to criminal defendants,

fabricated false evidence implicating individuals in criminal conduct, elicited false

and coerced witness testimony, pursued wrongful convictions through profoundly

flawed investigations, and otherwise violated due process in a manner similar to



                                             40
   Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 41 of 50 PageID #:41




that alleged here.

  187.       The above-described widespread practices were so well-settled as to

constitute de facto policy of the City of Chicago and were allowed to exist and

flourish because municipal policymakers with authority over the City’s policies

exhibited deliberate indifference to the problem, thereby effectively ratifying the

policy.

  188.       The widespread practices described in the preceding paragraphs

were also allowed to flourish because the City of Chicago declined to implement

sufficient training and any legitimate mechanism for oversight or punishment of

officers and agents who withheld material evidence, fabricated false evidence and

witness testimony, and pursued wrongful convictions.

  189.       Indeed, the Chicago Police Department’s systems for investigating

and disciplining police officers and other employees accused of the type of

misconduct that affected Plaintiff was and is, for all practical purposes,

nonexistent. The Department maintained a “code of silence” that effectively

eliminated any form of accountability, discipline, or oversight.

  190.       Chicago police officers and other employees of the City of Chicago

who manufactured criminal cases against individuals like Plaintiff had every

reason to know not only that they enjoyed de facto immunity from criminal

prosecution and departmental discipline, but also that they stood to be rewarded

for closing cases no matter what the cost. In this way, the City proximately

caused abuses like the Officer Defendants’ misconduct at issue in this case.



                                         41
    Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 42 of 50 PageID #:42




   191.       The misconduct described in this Count was undertaken pursuant

to the policy and practice of the City of Chicago in that the constitutional

violations committed against Plaintiff were committed either directly by, or

with the knowledge or approval of, people with final policymaking authority for

the Chicago Police Department.

   192.       The policies, practices, and custom set forth above were the moving

force behind the numerous constitutional violations in this case and directly and

proximately caused Plaintiff to suffer the grievous and permanent injuries and

damages set forth above.

                           COUNT VI – 42 U.S.C. § 1983

                 Conspiracy to Deprive Constitutional Rights

   193.      Each paragraph of this Complaint is incorporated as if restated fully

herein.

   194.      After the murders of Rafael Garcia and Jerrod Irving, the Officer

Defendants, acting within the scope of their employment and under color of law,

agreed among themselves and with other individuals to act in concert in order to

deprive Plaintiff of his constitutional rights, including his rights to due process and

to a fair trial, all as described in the various paragraphs of this Complaint.

   195.      Additionally, before and after Plaintiff’s conviction, the Officer

Defendants further conspired to deprive Plaintiff of exculpatory information to

which he was lawfully entitled and which would have led either to his not being

charged, his acquittal, or his more timely exoneration.



                                          42
    Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 43 of 50 PageID #:43




   196.      In this manner, the Officer Defendants, acting in concert with other

unknown co-conspirators, conspired by concerted action to accomplish an unlawful

purpose by unlawful means.

   197.      In furtherance of the conspiracy, each of the co-conspirators engaged in

and facilitated numerous overt acts, including but not limited to those set forth

above—such as fabricating evidence, withholding exculpatory evidence, coercing

false statements, and committing perjury during hearings and trials—and was an

otherwise willful participant in joint activity.

   198.      As a direct and proximate result of the illicit prior agreement and

actions in furtherance of the conspiracy referenced above, Plaintiff’s rights were

violated, and he suffered injuries, including but not limited to loss of liberty,

psychological injury, and emotional distress.

   199.      The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally, with malice, willfulness, and deliberate

indifference to Plaintiff’s rights. Plaintiff’s injuries were caused by the policies,

practices, and customs of Defendant City of Chicago in that employees and

agents of the City regularly failed to disclose exculpatory evidence to criminal

defendants, fabricated false evidence implicating individuals in criminal conduct,

elicited false and coerced witness testimony, pursued wrongful convictions

through profoundly flawed investigations, and otherwise violated due process in a

manner similar to that alleged here.

   200.      The above-described widespread practices were so well-settled as to



                                           43
   Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 44 of 50 PageID #:44




constitute de facto policy of the City of Chicago and were allowed to exist and

flourish because municipal policymakers with authority over the City’s policies

exhibited deliberate indifference to the problem, thereby effectively ratifying the

policy.

  201.      The widespread practices described in the preceding paragraphs were

also allowed to flourish because the City of Chicago declined to implement

sufficient training and any legitimate mechanism for oversight or punishment of

officers and agents who withheld material evidence, fabricated false evidence and

witness testimony, and pursued wrongful convictions.

  202.      Indeed, the Chicago Police Department’s systems for investigating

and disciplining police officers and other employees accused of the type of

misconduct that affected Plaintiff was and is, for all practical purposes,

nonexistent. The Department maintained a “code of silence” that effectively

eliminated any form of accountability, discipline, or oversight.

  203.      Chicago police officers and other employees of the City of Chicago

who manufactured criminal cases against individuals like Plaintiff had every

reason to know not only that they enjoyed de facto immunity from criminal

prosecution and departmental discipline, but also that they stood to be rewarded

for closing cases no matter what the cost. In this way, the City proximately

caused abuses like the Officer Defendants’ misconduct at issue in this case.

  204.      The misconduct described in this Count was undertaken pursuant

to the policy and practice of the City of Chicago in that the constitutional



                                         44
    Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 45 of 50 PageID #:45




violations committed against Plaintiff were committed either directly by, or

with the knowledge or approval of, people with final policymaking authority for

the Chicago Police Department.

   205.      The policies, practices, and custom set forth above were the moving

force behind the numerous constitutional violations in this case and directly and

proximately caused Plaintiff to suffer the grievous and permanent injuries and

damages set forth above.

                         COUNT VII – State Law Claim

                              Malicious Prosecution

   206.      Each paragraph of this Complaint is incorporated as if restated fully

herein.

   207.      The Officer Defendants accused Plaintiff of criminal activity knowing

those accusations to be without genuine probable cause, and they made statements

to prosecutors with the intent of exerting influence and to institute and continue the

judicial proceedings.

   208.      The Officer Defendants caused Plaintiff to be improperly subjected to

judicial proceedings for which there was no probable cause. These judicial

proceedings were instituted and continued maliciously, resulting in injury.

   209.      Statements of the Officer Defendants regarding Plaintiff’s alleged

culpability were made with knowledge that said statements were false and

perjured. The Officer Defendants also fabricated evidence, coerced false inculpatory

statements from witnesses, withheld exculpatory evidence that would have



                                         45
    Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 46 of 50 PageID #:46




demonstrated Plaintiff’s absolute innocence, destroyed material and/or exculpatory

evidence and used unduly suggestive identification procedures.

   210.      The Defendants were aware that, as described more fully above, no

true or reliable evidence implicated Plaintiff in the Rafael Garcia and Jerrod Irving

murders.

   211.      The Officer Defendants intentionally withheld from and

misrepresented to prosecutors facts that further vitiated probable cause against

Plaintiff, as set forth above, and failed to investigate evidence which would have led

to the actual perpetrator. The Officer Defendants withheld the facts of their

manipulation and the resulting fabrications from Plaintiff.

   212.      The misconduct described in this Count was undertaken intentionally,

with malice, willfulness, and reckless indifference to the rights of others.

   213.      On December 18, 2018, the prosecution terminated in Plaintiff’s favor

when his conviction was vacated and all charges against him were dismissed.

   214.      As a direct and proximate result of this misconduct, Plaintiff

sustained, and continues to sustain, injuries as set forth above, including

psychological injury, and emotional distress.

                          COUNT VIII – State Law Claim

                  Intentional Infliction of Emotional Distress

   215.      Each paragraph of this Complaint is incorporated as if restated fully

herein.

   216.      The acts and conduct of the Officer Defendants as set forth above were



                                          46
    Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 47 of 50 PageID #:47




extreme and outrageous. The Defendants’ actions were rooted in an abuse of power

or authority, and they were undertaken with intent to cause, or were in reckless

disregard of the probability that their conduct would cause, emotional distress to

Plaintiff, as is more fully alleged above.

   217.      As a direct and proximate result of the Officer Defendants’ actions,

Plaintiff suffered and continues to suffer emotional distress.

                           COUNT IX – State Law Claim

                                  Civil Conspiracy

   218.      Each paragraph of this Complaint is incorporated as if restated fully

herein.

   219.      As described more fully in the preceding paragraphs, the Officer

Defendants, acting in concert with other known and unknown co-conspirators,

conspired by concerted action to accomplish an unlawful purpose by unlawful

means.

   220.      In furtherance of the conspiracy, the Officer Defendants committed

overt acts and were otherwise willful participants in joint activity including, but not

limited to, the malicious prosecution of Plaintiff and the intentional infliction of

emotional distress upon him.

   221.      The misconduct described in this Count was undertaken intentionally,

with malice, willfulness, and reckless indifference to the rights of others.

   222.      As a direct and proximate result of the Defendants’ conspiracy,

Plaintiff suffered damages, including psychological injury and emotional distress, as



                                             47
    Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 48 of 50 PageID #:48




is more fully alleged above.

                           COUNT X – State Law Claim

                               Respondeat Superior

   223.      Each paragraph of this Complaint is incorporated as if restated fully

herein.

   224.      In committing the acts alleged in the preceding paragraphs, each of the

Officer Defendants were members of, and agents of, the Department, acting at all

relevant times within the scope of their employment and under color of law.

   225.      Defendant City of Chicago is liable as principals for all torts committed

by its agents.

                          COUNT XI – State Law Claim

                                  Indemnification

   226.      Each paragraph of this Complaint is incorporated as if restated fully

herein.

   227.      Illinois law provides that public entities are directed to pay any tort

judgment for compensatory damages for which employees are liable within the

scope of their employment activities.

   228.      The Officer Defendants are or were employees of the Chicago Police

Department, who acted within the scope of their employment in committing the

misconduct described herein.

   229.      The City of Chicago is responsible for paying any judgment entered

against the Officer Defendants. Plaintiff therefore demands judgment against



                                          48
    Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 49 of 50 PageID #:49




Defendant City of Chicago in the amounts awarded to Plaintiff against the

individual Officer Defendants as damages, attorneys’ fees, costs, and interest.

   WHEREFORE, Plaintiff ARNOLD DAY respectfully requests this Court enter a

judgment in his favor and against Defendants CITY OF CHICAGO, KENNETH

BOUDREAU, WILLIAM FOLEY, JUDE EVANS, MICHAEL KILL, DAN

MCWEENY, JAMES BRENNAN, ANTHONY WATSON, MARTY RADTKE, and

UNKNOWN EMPLOYEES OF THE CITY OF CHICAGO, awarding compensatory

damages, attorneys’ fees, and costs against each Defendant and, because they

acted willfully, wantonly, and/or maliciously, punitive damages against each of the

individual Defendant Officers, and any other relief this Court deems just and

proper.

                                   JURY DEMAND


      Plaintiff ARNOLD DAY hereby demands a trial by jury pursuant to Federal

Rule of Civil Procedure 38(b) on all issues so triable.

                                         Respectfully submitted,
                                         ARNOLD DAY

                                         By: s/ Renee Spence
                                         One of Plaintiff’s Attorneys

                                         Arthur Loevy
                                         Jon Loevy
                                         Gayle Horn
                                         Renee Spence
                                         LOEVY & LOEVY
                                         311 N. Aberdeen St., 3rd Fl.
                                         Chicago, IL 60607
                                         (312) 243-5900 (phone)
                                         (312) 243-5902 (fax)

                                           49
Case: 1:19-cv-07286 Document #: 1 Filed: 11/05/19 Page 50 of 50 PageID #:50




                                  spence@loevy.com

                                  Steve Greenberg
                                  GREENBERG TRIAL LAWYERS, LTD.
                                  53 W. Jackson Blvd, Suite 1260
                                  Chicago, IL 60604
                                  (312) 879-9500 (phone)
                                  (312) 650-8244 (fax)
                                  steve@greenbergcd.com




                                    50
